           Case 1:18-cr-00389-BLW Document 33 Filed 11/26/19 Page 1 of 7




                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO



  UNITED STATES OF AMERICA,
                                                    Case No. 1:18-cr-00389-BLW

           Plaintiff,                               MEMORANDUM DECISION
                                                    AND ORDER
            v.

  JOSE HERNANDEZ-DAVALOS aka
  JOSE HUMBERTO HERNANDEZ
  DAVALOS,

           Defendant.



                                    INTRODUCTION

       Before the Court is Defendant Jose Hernandez-Davalos’s Motion to

Suppress (Dkt. 23). The Court conducted an evidentiary hearing on August 23,

2019 and the parties submitted supplemental briefing afterward. The Court now

issues its decision. For the reasons explained, the Court will deny the motion.1



       1
         Defendant also moved to suppress statements Mr. Hernandez-Davalos make to law
enforcement officers on September 17, 2018. The government has indicated it will not use these
statements in its case in chief. See Response, Dkt. 28. Accordingly, the Court need not address
this aspect of the motion.



MEMORANDUM DECISION AND ORDER - 1
        Case 1:18-cr-00389-BLW Document 33 Filed 11/26/19 Page 2 of 7




                                 BACKGROUND

      At around 6:30 in the morning on September 15, 2018, someone called 911

and reported that a man in a white pickup was traveling up and down a road in

Jerome County firing a weapon. The area of the reported shooting – 328 South and

300 East – is a mixture of dairy farms, fields, and residences.

      Deputy Rick Scruggs responded to the call. When he got to the area of the

reported shooting, he saw a white pickup pull off the highway and into a residence

located at 328 South. After verifying that this was the pickup the 911 caller had

reported, Deputy Scruggs followed. He lost sight of the pickup once the pickup had

turned in near the residence. The area around the residence included not just a

house but also some corrals and outbuildings. Deputy Scruggs eventually saw the

pickup again near the residence. He concluded that the driver had “blacked out” on

him at some point – that is turn off its headlights – and was thus trying to elude.

      When he saw the pickup again, Deputy Scruggs activated his “take-down”

lights. These are not red and blue flashing lights, but just very bright lights Deputy

Scruggs used to light up the area because it was still dark outside. As Deputy

Scruggs pulled up near the pickup, Hernandez stepped out. Deputy Scruggs yelled

something along the lines of, “Sherriff’s Office! Stop! Let me see your hands!”

Hernandez complied, and Deputy Scruggs walked Hernandez back to the front of

his patrol vehicle. As he was doing so, he asked Hernandez where the gun was.


MEMORANDUM DECISION AND ORDER - 2
        Case 1:18-cr-00389-BLW Document 33 Filed 11/26/19 Page 3 of 7




Hernandez said he didn’t have a gun on his person but that there was a gun in his

truck. Deputy Scruggs pat searched Hernandez, found no weapon, and then walked

over and looked through the window of the pickup. He saw a rifle laying on the

back seat.

      Deputy Scruggs walked back to Hernandez, who had remained near the

patrol vehicle, and asked more questions. He asked if there were any more

weapons, where did Hernandez get the weapon, what was he shooting at, and so

on. Hernandez told Deputy Scruggs that he had had problems with vandals in the

house and that he thought somebody was inside so he was shooting the rifle to try

to scare them out.

      After Deputy Scruggs questioned Hernandez, Deputy Wood arrived on the

scene as backup. Deputy Wood and Deputy Scruggs then jointly searched the

pickup. They found narcotics, narcotics paraphernalia, a 9 mm gun magazine, and

several rifle casings scattered throughout the cab of the truck. Deputy Scruggs then

arrested Hernandez for possession of a controlled substance.

                                    ANALYSIS

1. The Stop

      Hernandez argues that the police’s search and seizure of him and his truck

was unconstitutional because “at the time the police stopped Hernandez, they had

no probable cause to believe he was committing a crime at all.” Motion Mem., Dkt.


MEMORANDUM DECISION AND ORDER - 3
        Case 1:18-cr-00389-BLW Document 33 Filed 11/26/19 Page 4 of 7




23, at 5. Preliminarily, Deputy Scruggs did not need probable cause to stop and

question Hernandez. He only needed to harbor a reasonable suspicion that

defendant was engaged in criminal activity. See, e.g., United States v. Lopez-Soto,

205 F.3d 1101, 1104-05 (9th Cir. 2000) (reasonable suspicion is all the Fourth

Amendment requires for a traffic stop); see generally Terry v. Ohio, 392 U.S. 1

(1968). Reasonable suspicion is formed by “specific, articulable facts which,

together with objective and reasonable inferences, form the basis for suspecting

that the particular person detained is engaged in criminal activity.” Lopez-Soto, 205

F.3d at 1105.

      Here, the logical interpretation of the tipster report – that someone was

shooting “next to the road” – is that the tipster meant the shooter was standing right

next to the road, as in on the shoulder of the road, not some distance away from it,

as defendant is suggesting. Moreover, the tipster gave additional information – that

the person was shooting, getting into his truck and driving a little ways, then

getting back out of the truck and shooting again. A reasonable, objective person

receiving that information would infer that the person was shooting from the road

itself, or, at a minimum, from the shoulder of the road.

      Also, Deputy Scruggs reported that when he attempted to stop Hernandez,

Hernandez briefly attempted to elude him by pulling into an area between two

corrals and shutting off his headlights. This bolsters Deputy Scruggs’ suspicion


MEMORANDUM DECISION AND ORDER - 4
        Case 1:18-cr-00389-BLW Document 33 Filed 11/26/19 Page 5 of 7




that Hernandez had just committed a crime. Given these facts, the Court concludes

that Deputy Scruggs harbored the reasonable suspicion necessary to justify an

investigative stop. He was therefore justified in detaining Hernandez to ask

questions.

      During an investigative Terry stop, an officer may detain a person for the

time it will take to investigate the circumstances that provoked their suspicion.

Berkemer v. McCarty, 468 U.S. 420, 439 (1984). “Typically this means that the

officer may ask the detainee a moderate number of questions to determine his

identity and to try to obtain information confirming or dispelling the officer’s

suspicions.” Id.

      Here, given the tipster report, Deputy Scruggs was justified in asking

questions about the shooting. So posing questions such as “Where’s the gun?” falls

within the scope of a proper Terry inquiry. Miranda warnings are not necessary

unless the nature of the officers’ questioning and accusations go “beyond” a brief,

Terry-type inquiry. See, e.g., United States v. Foster, 70 Fed. Appx. 415 (9th Cir.

2003). Here, the questioning was directly related to the reason for the stop. The

Court will therefore deny defendant’s motion to suppress the statements he made

in response to Deputy Scruggs’ questioning.




MEMORANDUM DECISION AND ORDER - 5
        Case 1:18-cr-00389-BLW Document 33 Filed 11/26/19 Page 6 of 7




2.    The Search of the Automobile

      The next issue is whether the search of the truck was improper. Police may

search an automobile without a search warrant when they have probable cause to

believe it contains evidence of criminal activity. See e.g., California v. Acevedo,

500 U.S. 565, 580 (1991). The search is justified because of a vehicle’s inherent

mobility and because of a reduced expectation of privacy. Pennsylvania v. Labron,

518 U.S. 938, 940 (1996) (per curiam). Probable cause can be based upon

reasonable inferences from facts known to the arresting deputy. Maryland v.

Pringle, 540 U.S. 366, 371 (2003).

      The automobile exception applies here. After receiving the tipster report and

questioning Hernandez, Deputy Scruggs had probable cause to believe Hernandez

had committed a crime, and, further, that the pickup would contain evidence of

criminal activity. Hernandez told Deputy Scruggs that he was shooting a rifle in a

residential area, plus the tipster had reported that somebody was shooting from the

side of the road. As the government has outlined in its supplemental briefing, these

facts show probable cause that defendant had committed two crimes: (1) shooting

from or across a roadway, see Idaho Code § 36-1508(a); and (2) assault, see Idaho

Code § 18-3301. Under these circumstances, the Court will deny the motion to

suppress as it relates to the search of the pickup.




MEMORANDUM DECISION AND ORDER - 6
       Case 1:18-cr-00389-BLW Document 33 Filed 11/26/19 Page 7 of 7




                                    ORDER

     IT IS ORDERED that Defendant’s Motion to Suppress (Dkt. 23) is

DENIED.

                                        DATED: November 26, 2019


                                        _________________________
                                        B. Lynn Winmill
                                        U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 7
